     Case 3:20-cr-00258-S Document 61 Filed 08/11/21              Page 1 of 2 PageID 128



                          United States District Court
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
V,                                               §   CRIMINAL ACTION NO. 3:20-CR-0258-S
                                                 §
RY AN AKERS (2)                                  §

         ORDER ACCEPTING REPORT AND RECOMMENDATION OF THE
      UNITED STATES MAGISTRATE JUDGE CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry of a
Plea of Guilty, the Consent of the Defendant, and the Report and Recommendation Concerning
Plea of Guilty of the United States Magistrate Judge, and no objections thereto having been filed
within 14 days of service in accordance with 28 U.S.C. § 636(b)(l), the undersigned District Judge
is of the opinion that the Report and Recommendation of the Magistrate Judge concerning the Plea
of Guilty is correct, and it is hereby accepted by the Court. Accordingly, the Court accepts the
plea of guilty, and RYAN AKERS (2) is hereby adjudged guilty of21 U.S.C. § 841, Possession
with Intent to Distribute a Schedule II Controlled Substance. Sentence will be imposed in
accordance with the Court's Scheduling Order.

D       The Defendant is ordered to remain in custody.

D       The Com1 adopts the findings of the United States Magistrate Judge by clear and
        convincing evidence that the Defendant is not likely to flee or pose a danger to any other
        person or the community if released and should therefore be released under 18 U.S.C. §
        3142(b) or (c).

D       Upon motion, this matter shall be set for hearing before the United States Magistrate Judge
        who set the conditions of release for determination, by clear and convincing evidence, of
        whether the Defendant is likely to flee or pose a danger to any other person or the
        community if released under§ 3142(b) or (c).

D       The Defendant is ordered detained pursuant to 18 U.S.C. § 3143(a)(2). The Defendant
        shall self-surrender to the United States Marshal no later than Select Date.

□       The Defendant is not ordered detained pursuant to§ 3143(a)(2) because the Com1 finds:
        D      There is a substantial likelihood that a motion for acquittal or new trial will be
        granted, or
        □      The Government has recommended that no sentence of imprisonment be imposed,
               and
Case 3:20-cr-00258-S Document 61 Filed 08/11/21              Page 2 of 2 PageID 129


   □      This matter shall be set for hearing before the United States Magistrate Judge who
          set the conditions of release for determination, by clear and convincing evidence,
          of whether the Defendant is likely to flee or pose a danger to any other person or
          the community if released under § 3142(b) or (c).

   This matter shall be set for hearing before the United States Magistrate Judge who set the
   conditions of release for determination of whether it has been clearly shown that there are
   exceptional circumstances under 18 U.S.C. § 3145(c) why the Defendant should not be
   detained under § 3143(a)(2), and whether it has been shown by clear and convincing
   evidence that the Defendant is likely to flee or pose a danger to any other person or the
   community if released under§ 3142(b) or (c).


   SO ORDERED.

   SIGNED August 11, 2021.


                                                /\
                                               1<:AREN GREN SCHOLER
                                               UNITED STATES DISTRICT JUDGE
